                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

JOSEPH JOHNSON                                                                       PLAINTIFF
ADC #106412

V.                                 No. 4:18CV00261-SWW

DOC HOLLIDAY, Sheriff,
Pulaski County, et al.                                                           DEFENDANTS


                                         JUDGMENT

       Consistent with the Order that was entered separately today, this case is dismissed without

prejudice.

       Dated this 19th day of September, 2019.

                                                          /s/Susan Webber Wright
                                                          UNITED STATES DISTRICT JUDGE
